EXHIBIT Compensation Arrangements for Stoney M. Stubbs, Jr. January 1, 2009 The following is a summary of the compensation arrangement effective January 1, 2009, for Stoney M. Stubbs Jr. in his capacity as Chairman, President and Chief Executive Officer of the Company. Annual Base Salary. Annual and Long-Term Incentive Compensation Plans. Participation in the Company’s Incentive Bonus Plan, the 2005 Stock Incentive Plan and the 2005 Executive Bonus and Restricted Stock Plan. Benefit Plans and Other Arrangements. Mr. Stubbs is eligible to participate in the Company’s broad-based programs including health, disability and life insurance programs, the Frozen Food Express Industries, Inc. 401 (k) Savings Plan, and the FFE Transportation Services, Inc. 401(k) Wrap Plan. Hewas also eligible to participate in the Key Employee Supplemental Medical Plan. Change in Control Agreements.
